           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-83-DPM

WAL-MART STORES, INC.                                     DEFENDANT

                                ORDER

     Motion for leave to proceed in Jonna pauperis on appeal, NQ 17,
denied. The Court certified that an in forma pauperis appeal would not
be taken in good faith. NQ 9.
     So Ordered.




                                D .P. Marshall Jr.
                                United States District Judge
                                    J.~   Jvk;   ')1Jt9
